NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JIMMY JERMAINE BROWN,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-4009
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Jalal A. Harb, Judge.

Jimmy Jermaine Brown, pro se.


PER CURIAM.


              Affirmed.




SILBERMAN, LaROSE, and ROTHSTEIN-YOUAKIM, JJ., Concur.